Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/015,140 filed on June 21, 2022.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.       Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claim 1, the amended limitation recites “….the bottom surface of the heat dissipating portion does not directly contact the first electronic element” in lines 30-31. Any paragraph (s) of the original specification does not specify that “the bottom surface of the heat dissipating portion does not directly contact the first electronic element”. Any negative limitation or exclusionary proviso must have basis in the original disclosure, and, if any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. See MPEP 2173.05(i).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1-3, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi et al. (2008/0210462 A1) in view of Suzuki et al. (2016/0338228 A1) and further in view of Zhao et al. (2007/0200210 A1).
Regarding independent claim 1, Kawagishi et al. teaches a package structure (Fig. 1), comprising:
a substrate (module substrate 1, ¶45 consisting of multi-layered resin substrate having insulating property, wiring electrodes 2 for inputs/outputs, ground electrode 3, therefore, the combination of the module substrate 1, the wiring electrodes 2, the ground electrode 3 considered as a circuit board) and a first electronic element (4, ¶45) disposed on the substrate (1);
a mold sealing layer (20, ¶46) disposed on the substrate (1) and covering the first electronic element (4), the mold sealing layer (20) having a top surface (upper surface), a bottom surface (lower surface) corresponding to the top surface, and a side surface (edge/lateral surface) connected between the top surface and the bottom surface;
a conductive metal board (21 top shielding layer, ¶46, copper foil, ¶47) disposed on the top surface and adjacent to the first electronic element (4); and
a conductive layer (12 side/second shielding layer, ¶46) disposed on a side surface and electrically connected to the conductive metal board (21);
wherein the conductive metal board (21) and the conductive layer (12) are each an independent component (both are separate entity, see Fig. 1); and
Kawagishi et al. is not explicitly disclosing wherein the circuit board or substrate includes a second electronic element;
the conductive metal board disposed on the top surface and adjacent to the second electronic element,
wherein the first electronic element being disposed more adjacent to the conductive metal board than the second electronic element, and the conductive metal board is a pre-formed metal foil;
wherein the conductive metal board includes a body portion and a heat dissipating portion connected to the body portion, the heat dissipating portion being disposed adjacent to the first electronic element, a vertical projection of the heat dissipating portion onto the substrate at 3least partially overlapping with a vertical projection of the first electronic element onto the substrate, a vertical projection of the body portion onto the substrate at least partially overlaps with a vertical projection of the second electronic element onto the substrate, and the conductive metal board has a bottom face adhered to the top surface of the mold sealing layer; and wherein the conductive metal board further includes a connecting portion connected between the body portion and the heat dissipating portion, and the bottom face located on the connecting portion ramps down from the bottom face located on the body portion to the bottom face located on the heat dissipating portion; and
wherein the bottom face located on the body portion is parallel to the bottom face located on the heat dissipating portion; and
wherein, only the mold sealing layer is disposed between the heat dissipating portion and the first electronic element, and the bottom surface of the heat dissipating portion does not directly contact the first electronic element.
Suzuki et al. teaches wherein (Fig. 7) the substrate (30, ¶47) includes a second electronic element (32, ¶47);
the conductive metal board (40, ¶67) disposed on the top surface and adjacent to the second electronic element (32),
wherein the first electronic element (31, ¶47) being disposed more adjacent to the conductive metal board (40) than the second electronic element (32) (see figure below), and the conductive metal board (40) is a pre-formed metal foil (40 made of metal, like as copper, ¶96);
wherein the conductive metal board (40) includes a body portion (43: left/right side portions) and a heat dissipating portion (41: middle portion) connected to the body portion (43), the heat dissipating portion being disposed adjacent to the first electronic element (31), a vertical projection of the heat dissipating portion onto the substrate (30) at 3least partially overlapping with a vertical projection of the first electronic element (31) onto the substrate (30), a vertical projection of the body portion (43: left/right side portions) onto the substrate (30) at least partially overlaps with a vertical projection of the second electronic element (32) onto the substrate (30), and the conductive metal board (40) has a bottom face adhered to the top surface of the mold sealing layer (12, ¶46); and wherein the conductive metal board (40) further includes a connecting portion (see figure below) connected between the body portion (43) and the heat dissipating portion (41), and the bottom face (lower face) located on the connecting portion ramps down from the bottom face (lower face) located on the body portion to the bottom face (lower face) located on the heat dissipating portion (41).

    PNG
    media_image1.png
    537
    780
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of metal foil and add additional devices inside the package structure as taught by Suzuki et al., and modify with the metal board of Kawagishi et al., in order to enable the heat dissipation performance of the heat dissipating sheet 40 to be improved (¶82, ¶5); and to form a packaged components system.
Kawagishi et al. and Suzuki et al. are not explicitly disclosing wherein the bottom face located on the body portion is parallel to the bottom face located on the heat dissipating portion; and
wherein, only the mold sealing layer is disposed between the heat dissipating portion and the first electronic element, and the bottom surface of the heat dissipating portion does not directly contact the first electronic element.
Zhao et al. teaches wherein (Fig. 3A, ¶30), the bottom face located on the body portion (see annotated figure below) is parallel (//) to the bottom face located on the heat dissipating portion (see annotated figure below) of the heat spreader 320; and
wherein, only the mold sealing layer (120 encapsulating material, ¶30) is disposed between the heat dissipating portion (see annotated figure below) and the first electronic element (150, ¶30), and the bottom surface of the heat dissipating portion (see annotated figure below) does not directly contact (because of the encapsulating material 120) the first electronic element (150).

    PNG
    media_image2.png
    409
    677
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of heat spreader with EMI shielding properties as taught by Zhao et al., to the metal board of Kawagishi et al. and Suzuki et al., in order to promote dissipation of heat within encapsulating material 120, and to avoid shorting the active surface of IC die 150 and wirebonds 130 with heat spreader 320 (¶41).
Regarding claim 2, Kawagishi et al. and Suzuki et al. and Zhao et al. teach all of the limitations of claim 1 from which this claim depends.
The language, term, or phrase "the conductive layer (12) is formed by a coating layer or a colloid" is directed towards the process of forming the conductive layer. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
As such, the language "the conductive layer is formed by a coating layer or a colloid" only requires forming a conductive layer, which does not distinguish the invention from [Fig. 1], who teaches the structure as claimed.
Regarding claim 3, Kawagishi et al. and Suzuki et al. and Zhao et al. teach all of the limitations of claim 1 from which this claim depends.
Kawagishi et al. teaches wherein (Fig. 1) the conductive metal board (21) has a top face, a bottom face corresponding to the top face, and the side face connected between the top face and the bottom face, and the conductive layer (12) electrically connected to the conductive metal board (21).
Regarding claim 6, Kawagishi et al. and Suzuki et al. and Zhao et al. teach all of the limitations of claim 1 from which this claim depends.
Kawagishi et al. teaches wherein (Fig. 1) only the mold sealing layer (20) is disposed between the conductive metal board (21) and the first electronic element (4).
Regarding claim 7, Kawagishi et al. and Suzuki et al. and Zhao et al. teach all of the limitations of claim 1 from which this claim depends.
Kawagishi et al. teaches wherein (Fig. 1) the circuit board (1) further includes a conductive ground element (11 ground terminal electrode, ¶46), the conductive layer (12) being electrically connected between the conductive metal board (21) and the conductive ground element (11).
Regarding claim 8, Kawagishi et al. and Suzuki et al. and Zhao et al. teach all of the limitations of claim 1 from which this claim depends.
Suzuki et al. teaches wherein (Fig. 2) a first predetermined gap (gap1, see annotated figure in claim 1) is defined between the first electronic element (31) and the conductive metal board (40: 41), and a second predetermined gap (gap2, see annotated figure in claim 1) is defined between the second electronic element (32) and the conductive metal board (40: 43), the first predetermined gap (gap1, see annotated figure in claim 1) being smaller than the second predetermined gap (gap2, see annotated figure in claim 1).
Suzuki et al. teaches wherein (Fig. 2) a certain predetermined gap between the first electronic element (31) and the conductive metal board (40).
However, Suzuki et al. is explicitly silent of disclosing wherein the first predetermined gap being smaller than 100 micrometers. It would have been obvious to select intended ‘gap1’ so that the predetermined gap to be within the quoted range of less than 100 µm, to optimize the device performance, such as effectively radiating the heat. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed gap or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen gap or upon another variable recited in a claim, the Applicant must show that the chosen gap is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 9, Kawagishi et al. and Suzuki et al. and Zhao et al. teach all of the limitations of claim 1 from which this claim depends.
Suzuki et al. teaches wherein (Fig. 2) a first predetermined distance (d1, see annotated figure below) is defined between the bottom face of the body portion (208c) and the bottom surface, and a second predetermined distance (d2, see annotated figure below) is defined between the bottom face of the heat dissipating portion (208a or 208b) to the bottom surface, the first predetermined distance (d1, see annotated figure below) being greater than the second predetermined distance (d2, see annotated figure below).
Regarding claim 10, Kawagishi et al. and Suzuki et al. and Zhao et al. teach all of the limitations of claim 9 from which this claim depends.
Suzuki et al. teaches wherein (Fig. 7) a first predetermined gap (gap1, see annotated figure in claim 1) is defined between the first electronic element (31) and the conductive metal board (40: 41), and a second predetermined gap (gap2, see annotated figure in claim 1) is defined between the second electronic element (32) and the conductive metal board (40: 43), the first predetermined gap (gap1, see annotated figure in claim 1) being smaller than the second predetermined gap (gap2, see annotated figure in claim 1).
Suzuki et al. teaches wherein (Fig. 7) a certain predetermined gap between the first electronic element (31) and the conductive metal board (40: 41). 
However, Suzuki et al. is explicitly silent of disclosing wherein the first predetermined gap being smaller than 500 micrometers. It would have been obvious to select intended ‘gap1’ so that the predetermined gap to be within the quoted range of smaller than 500 µm, to optimize the device performance, such as effectively radiating the heat. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed gap or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen gap or upon another variable recited in a claim, the Applicant must show that the chosen gap is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Response to Arguments
13.	It has been acknowledged that the applicant amended claims 1, 3 per the response dated on 06/21/2022.
Applicant’s arguments with respect to the claims have been carefully reviewed, but has not found persuasive, because a new prior art, Zhao et al. (2007/0200210 A1) teaches the amended limitation of claim 1.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819